Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 5-15, 17-24 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 9 recites “wherein the light display is positioned about the periphery of the cabin” which is misdescriptive in that claim 8 already recites “a concentric pattern centered about an at least substantially central region of the vehicle,” and as such, it is not readily apparent whether the “periphery of the cabin” could also encompass a “central region of the vehicle”;
(b) Claim 10 recites “wherein the light display is concentrically positioned about the periphery of the cabin” which is misdescriptive, in that claim 8 already recites “a concentric pattern centered about an at least substantially central region of the vehicle,” and as such, it is not readily apparent whether claim 10 is referring to the same “concentric pattern” and whether the “periphery of the cabin” could also encompass a “central region of the vehicle”;


Claim Rejections - 35 USC § 103
Claim(s) 1, 5-7, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nespolo et al. (USPGPUB 2016/0288709)(hereinafter “Nespolo”) in view of Suckow et al. (USP 6,679,618)(hereinafter “Suckow”).
As for claim 1, Nespolo is considered to teach a method for providing illumination-based remote object tracking within a host vehicle 10, the method comprising the steps of: detecting a remote object, e.g., 110, using one or more remote object sensors, e.g., 30 (FIG. 2; para [0026]); illuminating at least a portion of a light display, e.g., 22 which include at least sets of lights 34, 36, 38, 40, 42, 44, 46, 48 (para [0027]; FIG. 1) within a host vehicle 10 in response to detecting the remote object (see FIGs. 7-11; para [0049]-[0050]); tracking movement, e.g., direction/orientation of the remote object 110 (para [0050]); and changing the light display based upon movement of the remote object to allow an occupant of the host vehicle to at least generally assess at least one of a location and a direction of movement of the remote object 110 relative to the host vehicle 10 (FIGs. 7-11; para [0056]; [0059].  It is noted that remote object 110 is described in Nespolo to be “objects 110 outside of the vehicle 10, such as other vehicles, people, animals, plants, barriers, or curbs for example.” (para [0030]).  Nespolo is further considered to teach wherein the light display 22 comprises a plurality of adjacent lights arranged in a pattern 
Lastly, with respect to (claims 1 & 23) and the “light display comprises a plurality of adjacent, concentric rows of lights,” while not shown by Nespolo, Suckow, in the same art of endeavor with respect to light displays, discloses a light display comprising a plurality of adjacent, concentric rows of lights 15a, 15b, 15c, 15d (FIG. 1B; col. 5, lines 30-35).  With such a light display pattern of concentric rows of lights, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified 
As per claim 5, Nespolo is further considered to teach wherein the step of illuminating at least a portion of a light display 22 comprises changing an illumination of a first portion 538 of the light display, wherein the first portion of the light display is positioned adjacent to a side of the host vehicle 10 facing the remote object 110 (see FIGs. 7-10, para [0044]; [0050]).
As per claim 6, Nespolo is further considered to teach wherein “the step of changing the light display comprises changing an illumination of a second portion of the light display, wherein the second portion of the light display is positioned closer to a line between a selected portion of a cabin of the host vehicle and an updated location of the remote object than a line between the selected portion of the cabin of the host vehicle and a previous location of the remote object,”
In other words, Nespolo includes a light display, e.g., 46 (FIGs. 8-10) wherein the light display changes/moves according to movement of the remote object 110, e.g., “In the example provided, the segment 538 is a portion of the seventh set of lights 46 and is illuminated in the precise area of the object 110,” (see para [0050]), and as such, second portion of the light display 538 in FIG. 9, is located closer to a “selected portion of the cabin” than a line between the selected portion of the cabin of the host vehicle and a previous location of the remote object, e.g., location shown in either FIGs. 8 or 10 (para [0050]).  
As per claim 7, Nespolo is further considered to teach wherein the selected portion of the cabin comprises a centrally located portion of the cabin, e.g., central part of the windshield area (FIG 9). 
With respect to claims 21 & 24, and “wherein the plurality of adjacent, concentric rows of lights are configured to provide information about the distance of the remote object to occupants of the configured to provide information about the distance of the remote object to occupants of the host vehicle.  As previously described (with respect to at least claims 1 & 8), remotely-detected objects 110 relative to a host vehicle; a tracking light display 22 comprising one or more lights positioned to illuminate within a cabin of the host vehicle 10 and a remote object light tracking translation module 18 configured to receive remote object data from the one or more environmental sensors 30 (para [0034]- [0035]), correlate the remote object data with the tracking light display, and transmit instructions to the tracking light display to cause the tracking light display to change illumination within the host vehicle according to at least one of a location, a direction of movement, an object type, and a distance of remotely-detected objects relative to the host vehicle (see FIGs. 7-11 and para [0049]-[0059]).
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nespolo et al. (USPGPUB 2016/0288709)(hereinafter “Nespolo”) 
With respect to claim 8, Nespolo, similar to the method as described in claim 1, Nespolo is also considered to encompass a method for providing illumination-based remote object tracking within a host vehicle 10, the method comprising the steps of: detecting a remote object using one or more remote object sensors e.g., 30 (FIG. 2; para [0026]); illuminating a first portion 538 of a light display, e.g., 46 (FIG. 8) within a cabin of a host vehicle 10 in response to detecting the remote object 110; tracking relative movement of the remote object from a first location to a second location, e.g., from left to right of the driver’s view (FIGs. 8-10) with respect to the host vehicle 10; and illuminating a second portion, e.g., 538 (FIG. 9) of the light display in response to detecting movement of the remote object to the second location, e.g., middle of windshield 
Nespolo is further considered to encompass wherein the tracking light display 22/48 defines a “closed-loop, concentric pattern” and is/are centered about an at least substantially central region of the vehicle as shown at least on the peripheral of mirror 82 (FIG. 1).
Lastly, with respect to claim 8, and to the light vehicle being within an “autonomous” vehicle, although the Nespolo discloses the claimed method in a human driven vehicle and not in an autonomous vehicle, one with ordinary skill would have recognized that the method would have performed equally well in an autonomous vehicle since detecting and displaying threats to any movable vehicle to thereby prevent collisions and damage to either type of vehicle would have bene equally important and thus obvious to try.  
As per claim 9, Nespolo is further considered to show wherein the light display 22 is positioned about the periphery of the cabin of the host vehicle 10 (see FIG. 1; para [0027]).
Further with respect claims 10 & 11 and wherein the light display is “concentrically positioned about a periphery (of a ceiling) of a cabin of the host vehicle,” it is considered that Nespolo suggests such a location, e.g., “roof liners” (para [0027], last sentence, and as such modifying the location(s) of the light display(s) of Nespolo would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention as a matter of design choice and/or engineering optimization, for the purpose of providing alternative locations as suggested by Nespolo.  Furthermore, a relocation of the position of the light display(s) is not a means for patentability.  In re JAPIKSE, (CCPA) 86 USPQ 70, Decided May 9, 1950, Appl. No. 5634, U.S. Court of Customs and Patent Appeals.  In the brief of the Solicitor for the Patent 
As per claim 12, Nespolo is further considered to teach wherein the step of illuminating a second portion of the light display 22 in response to detecting movement of the remote object 110 to the second location comprises at least one of increasing an intensity of the second portion of the light display and changing a color of the second portion of the light display, e.g., changing intensity, see para [0046], and changing of color, see either para [0046], [0047]. 
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nespolo in view of Van Der Meijs (USPGPUB 2019/0351823).  For a description of Nespolo, see the rejection, supra.
With respect to claim 13, while Nespolo does not classify the remote object 110 as one of a plurality of distinct object types, Van Der Meijs, in the same field of endeavor of situational awareness devices in a vehicle, discloses a method/system of alerting a driver of remote objects (see FIGs. 1A, 1B, and 11A), wherein different object types have different sizes, e.g., a pedestrian is significantly smaller than a passenger car (para [0052]) and further teaches different LED’s are activated based on information about the detected object, e.g., object location & type (para [0052]).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided information regarding the classification of object type to the method/system of Nespolo, to provide more 
Still further, with respect to claim 14, Van Der Meijs is considered to also teach that the controller 810 can calculate a warning level based on whether the object is a pedestrian, bike or automobile and further determines the behavioral aspects of the signal system based on the detected warning level, such behavioral aspects are LED color, light intensity, blinking frequency or motion, and the warning level 4 is communicated to the signal controller 820, that determines signal light behavior 6, e.g., color, light intensity, blinking frequency. (para [0052]).
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have changed color with respect to the classification of object type to the method/system of Nespolo, to provide more detailed information to the driver to mitigate or reduce potential accidents, as suggested by Van Der Meijs.

Allowable Subject Matter
Claims 15, 17-20 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 1/13/22 have been fully considered but they are not completely persuasive.
A…With respect to claim 1, Applicant submits “Independent claim 1 has been amended herein to recite that the light display comprises "a plurality of adjacent lights arranged in a pattern within the host vehicle, wherein the light display comprises a plurality of adjacent lights arranged in a concentric pattern, wherein the light display is positioned about a periphery of a ceiling of a cabin of the host vehicle, and wherein the light display comprises a plurality of adjacent, concentric rows of lights." (emphasis added by applicant), and further submits “As rightly pointed out in the Office Action, Nespolo does disclose providing lights that extend in a closed loop about a center point. However, the light displays of Nespolo that are formed in this manner are in the context of mirrors visible only to the driver, such as rearview mirror 82, as mentioned in the Office Action. Moreover, these light displays only consist of a single row of lights and do not provide distance information using multiple rows of concentric lights.”
In response, the newly added language to claim 1, i.e., and wherein the light display comprises a plurality of adjacent, concentric rows of lights, has never been in the claims, and as such, the Examiner does not consider this, alone, as a patentably distinguishing feature of the prior art and now has cited newly found reference to Suckow as teaching “a light display comprising a plurality of adjacent, concentric rows of lights,” and in combination with the previous teachings of Nespolo, would have been considered obvious to one of ordinary skill in the art, as described in the rejection, supra.  Claim 8 remains silent as to this limitation, thus remains broader than claim 1 in this regard.  Claims 15, 17-20 and similarly claim 22 has been indicated as allowable as the details of how the plurality of concentric rows determines distances of detected objects are considered not shown or obvious in view of the prior art of record.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
February 10, 2022